Citation Nr: 0719270	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including hypertension, status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied service connection for coronary artery disease 
with status post myocardial infarction.  The RO later issued 
a separate rating decision in February 2003, denying service 
connection for hypertension.

The Board previously denied this claim in December 2004.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court) and pursuant to a Joint 
Motion for Remand, the December 2004 decision was vacated by 
the Court in December 2005.  In May 2006, the Board remanded 
the case to the RO for compliance with the Court's remand.  
Upon review, additional development still is necessary before 
a decision can be reached in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current coronary artery 
disease, including hypertension, status post myocardial 
infarction is related to his active service in the U.S. Air 
Force, because he had findings of elevated blood pressure in 
service and had to be taken off of flight status.  He 
submitted a statement from a fellow serviceman in October 
2002 who recalled that the veteran was recommended to be 
taken off of flight status about three months prior to the 
veteran's discharge.  The personnel records do not reflect 
such actions.  The veteran, however, is competent to make 
statements regarding his observations and experiences in 
service and there is no reason shown to doubt his (or his 
fellow serviceman's) credibility.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The service medical records show diastolic blood pressure 
readings that are close to what is considered a hypertension 
diagnosis for VA purposes.  For VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1), under Diseases of the Arteries and 
Veins.  Service medical records dated in June 1953, January 
1955, and January 1957 show diastolic blood pressure readings 
ranging from 74 to 86.  At discharge in August 1957, the 
diastolic blood pressure was 88.  While the diastolic blood 
pressure readings did not reach 90mm, these findings, along 
with the veteran's credible statements of being taken off of 
flight status due to high blood pressure, are enough to show 
some indication of in-service symptomatology.

After service, a December 1992 private operative report shows 
surgical treatment for coronary artery disease.  A December 
1993 private medical record notes a history of remote 
myocardial infarction in 1969.  Current VA and private 
treatment records show treatment for coronary artery disease 
and hypertension from 1998 to 2004.

As the record shows credible evidence of elevated diastolic 
blood pressure readings in service and current diagnoses of 
hypertension and coronary artery disease, a medical opinion 
is necessary to determine whether these are related.  
Additional factors to be considered include a December 1993 
private medical record, which notes a family history of 
coronary artery disease.  In October 1998, a private medical 
record also notes that the veteran is known to have had 
hypertension since he was a teenager.  There is no record 
that a medical opinion was provided in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the following:

a) Whether there is clear and unmistakable 
evidence that hypertension or coronary 
artery disease pre-existed service.

b)  If so, whether there is clear and 
unmistakable evidence that hypertension or 
coronary artery disease did not undergo an 
increase in service beyond the natural 
progress of the disability.

c)  If a pre-existing hypertension or 
coronary artery disease is not found, 
determine whether it is at least as likely 
as not that the current hypertension or 
coronary artery disease, including status 
post myocardial infarction is related to 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



